                 1        Marquis Aurbach Coffing
                          Craig R. Anderson, Esq.
                 2        Nevada Bar No. 6882
                          Brian R. Hardy, Esq.
                 3        Nevada Bar No. 10068
                          Jonathan B. Lee, Esq.
                 4        Nevada Bar No. 1.3524
                          1 QOQ 1 Park Run Drive
                 S        Las Vegas, Nevada 89145
                          Telephone;(702)382-0711
                 6        Facsimile:(702)382-5816
                          canderson@maclaw.com
                 7        bhardy@maclaw.cQm
                          bbl@maclaw.com
                 8          Attorneys for Defendants
                 9                                 UNITED STATES DISTRICT COURT
                1Q                                        DISTRICT OF NEVADA
~               11 HYRUM JOSEPH WEST,                                                  Case Number:
                                                                                  2:13-cv-00271-AFG-VCF
                12                                     Plaintiff,
O         °°
       ~ N~' 13                  VS.                                       DEFENDANTS'EX PARTE MQTION
     a~~m
     > ~ ,...                                                                TO R.~MOVE COUNSEL FROM
u ~ _~`
      ~n 1   ~ NYE COUNTY et al.,                                               CM/ECF SERVICE LIST
~
~~~~
~  ~z~, 1S
~ ~" ~~
'~ Q~~
   -w '~N
          16        The remaining defendants, Anthony Derneo, Richard Marshall, Terry Rising, and
~      ~~


                          Nye County (collectively "Defendants"), by and through their attorneys of record, hereby
a         ~.
          O     ~~



                l~        request that Jonathan B. Lee, Esq. be removed from the list of counsel to be noticed because
►~
                19~ ~ 1VIr. Lee is no longer an attorney with the law firm of Marquis Aurbach Coffing.

                20               hated this 3rd day of June, 2019.
                F~l                                                    MARQUIS AURBACH COFFING
                22
                                                                       By:/s/ Jonathan B. Lee
                23                                                        Craig R. Anderson, Esq.
                                                                          Nevada Bar No.6882
                24                                                        Brian R. Hardy, Esq.
                                                                          Nevada Bar No. 10068
                25                                                        Jonathan B. Lee, ~sq.
                      .                                                   Nevada Bar No. 13524
                26                                                        10001 Park Run Drive
                                                                          Las Vegas, Nevada 89145
                27                                                        Attorneys for Defendants
                                                                    Page 1 of2
                           6-14-2019                                                  MAC:i 1779-075 3753089 1 6/3/2019 320 PM
                                                     CERTIFICATE OF SERVICE
                     2         I hereby certify that I electronically filed the foregoing DEFENDANTS' EX
                     3 PARTE MOTIQN TO REMOVE COUNSEL FROM CM/ECF SERVICE LIST with
                     4 the Clerk of the Court t'or the United States District Court by using the court's CM/ECF

                     5 system on the Ord day of June, 2019.
                     6                I further certify that all participants in the case are registered CM/ECF users
                     7 and that service will be accomplished by the CM/ECF system.

                     8         ❑      I further certify that some of the participants in the case are not registered
                     9 CM/EGF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                   10 or have dispatched it to a third party commercial carrier for delivery within 3 calendar days

~                  11 to the fallowing non-CM/ECF participants:
r.~
        12                                                         Cll:1
Q N ~ 1 ~'
    f.,    .                                                                   w~,=~~                  ~.-----.~----,
U~'°0 14 '
      p ~
      ~ ro
                                                                    An employee of Marquis Aurbach Coffing
        Z~
         w ~~
~~~~
~i o>
   -n. `~ 0
          N 16
            W
H
h-~     ^^~ M

`"'          p
             .,.


                   18

                   19
                   20

                   21
                   22

                   23

                   24

                   25
                   r~i.
                   27
                                                               Page 2 of 2
                                                                                    MAC:11779-075 3753089_1 6/3/2019 320 PM
